

116 S817 IS: Hearing Protection Act
U.S. Senate
2019-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 817IN THE SENATE OF THE UNITED STATESMarch 14, 2019Mr. Crapo (for himself, Mr. Cornyn, Mr. Cassidy, Mr. Risch, Mr. Boozman, Mr. Rounds, Mrs. Hyde-Smith, Mrs. Fischer, Mr. Moran, Mr. Tillis, Mr. Sullivan, Ms. Ernst, and Mr. Inhofe) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to remove silencers from the definition of firearms, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Hearing Protection Act. 2.Equal treatment of silencers and firearms (a)In generalSection 5845(a) of the Internal Revenue Code of 1986 is amended by striking (7) any silencer and all that follows through ; and (8) and inserting and (7).
 (b)Effective dateThe amendment made by this section shall apply to calendar quarters beginning more than 90 days after the date of the enactment of this Act.
 3.Treatment of certain silencersSection 5841 of the Internal Revenue Code of 1986 is amended by adding at the end the following:  (f)Firearm silencersA person acquiring or possessing a firearm silencer in accordance with chapter 44 of title 18, United States Code, shall be treated as meeting any registration and licensing requirements of the National Firearms Act with respect to such silencer..
 4.Preemption of certain State laws in relation to firearm silencersSection 927 of title 18, United States Code, is amended by adding at the end the following: Notwithstanding the preceding sentence, a law of a State or a political subdivision of a State that imposes a tax, other than a generally applicable sales or use tax, on making, transferring, using, possessing, or transporting a firearm silencer in or affecting interstate or foreign commerce, or imposes a marking, recordkeeping or registration requirement with respect to such a firearm silencer, shall have no force or effect..
 5.Destruction of recordsNot later than 365 days after the date of the enactment of this Act, the Attorney General shall destroy any registration of a silencer maintained in the National Firearms Registration and Transfer Record pursuant to section 5841 of the Internal Revenue Code of 1986, any application to transfer filed under section 5812 of the Internal Revenue Code of 1986 that identifies the transferee of a silencer, and any application to make filed under section 5822 of the Internal Revenue Code of 1986 that identifies the maker of a silencer.
 6.Amendments to title 18, United States CodeChapter 44 of title 18, United States Code, is amended— (1)in section 921(a), by striking paragraph (24) and inserting the following:
				
 (24)(A)The terms firearm silencer and firearm muffler mean any device for silencing, muffling, or diminishing the report of a portable firearm, including the keystone part of such a device.
 (B)The term keystone part— (i)means, with respect to a firearm silencer or firearm muffler, an externally visible part of a firearm silencer or firearm muffler, without which a device capable of silencing, muffling, or diminishing the report of a portable firearm cannot be assembled; and
 (ii)does not include any interchangeable parts designed to mount a firearm silencer or firearm muffler to a portable firearm.;
 (2)in section 922(b)— (A)in paragraph (1), by striking shotgun or rifle the first place it appears and inserting shotgun, rifle, firearm silencer, or firearm muffler; and
 (B)in paragraph (3), by striking rifle or shotgun and inserting shotgun, rifle, firearm silencer, or firearm muffler; and (3)in section 923(i)—
 (A)by striking Licensed and inserting the following:  (1)In the case of a firearm other than a firearm silencer or firearm muffler, licensed; and
 (B)by adding at the end the following:  (2)In the case of a firearm silencer or firearm muffler, licensed importers and licensed manufacturers shall identify by means of a serial number engraved or cast on the keystone part of the firearm silencer or firearm muffler, in such manner as the Attorney General shall by regulations prescribe, each firearm silencer or firearm muffler imported or manufactured by such importer or manufacturer, except that, if a firearm silencer or firearm muffler does not have a clearly identifiable keystone part or has multiple keystone parts, licensed importers or licensed manufacturers shall submit a request for a marking variance to the Attorney General. The Attorney General shall grant such a request except on showing good cause that marking the firearm silencer or firearm muffler as requested would not further the purposes of this chapter..
				7.Imposition of tax on firearm silencers or firearm mufflers
 (a)In generalSection 4181 of the Internal Revenue Code of 1986 is amended by adding at the end of the list relating to Articles taxable at 10 percent the following:
				
 Firearm silencers or firearm mufflers.. (b)Firearm silencers; firearm mufflersSection 4181 of such Code is amended by adding at the end the following:
				
 For purposes of this part, the terms ‘firearm silencer’ and ‘firearm muffler’ mean any device for silencing, muffling, or diminishing the report of a portable firearm..
			(c)Conforming amendments
 (1)Section 4181 of such Code is amended by striking other than pistols and revolvers and inserting other than articles taxable at 10 percent under this section. (2)Section 4182(b) of such Code is amended by striking firearms, pistols, revolvers, shells, and cartridges and inserting articles described in section 4181 and.
 (3)Section 4182(c)(1) of such Code is amended by striking or firearm and inserting firearm, firearm silencer, or firearm muffler,. (d)Effective dateThe amendments made by this section shall apply to articles sold by the manufacturer, producer, or importer in any calendar quarter beginning more than 90 days after the date of the enactment of this Act.